Citation Nr: 1235997	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  06-32 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to rating in excess of 40 percent for the Veteran's service-connected right ankle disorder.

2.  Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected left ankle disorder.

3.  Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected right knee disorder.

4.  Entitlement to an increased initial rating for the Veteran's service-connected left knee disorder, rated as 10 percent disabling prior to December 11, 2009, and as 30 percent disabling beginning on February 1, 2011.  

5.  Entitlement to an initial compensable evaluation for limitation of extension of the left knee.  

6.  Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the left lower extremity.
7.  Entitlement to an initial rating in excess of 20 percent for the Veteran's service-connected back disorder.  

8.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.E.


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel


INTRODUCTION

The Veteran had active service from October 1962 to February 1975.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied the benefits sought on appeal.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.  

In January 2010, the Veteran testified during a Travel Board Hearing before a Veterans Law Judge.  A transcript from that proceeding is of record and has been associated with claims file.  The Veterans Law Judge who conducted that hearing is no longer with the Board.  The Veteran was offered the opportunity to testify at another hearing, but did not respond within 30 days as requested.  Therefore, the Board may continue with the Veteran's appeal.  

In November 2010 the Board remanded the claim to the RO/AMC for further development.  The requested development as to the claims adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the RO granted entitlement to increased ratings for the Veteran's service-connected right ankle disorder and left ankle disorder in an April 2012 rating decision.  However, as these increases do not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claims on those issues, they remain on appeal.  The Board also finds that the separate evaluations assigned for limitation of extension of the left knee and radiculopathy of the left lower extremity stem from the initial appeal and must be addressed in this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The claims of entitlement to an increased rating for a back disorder and for TDIU are addressed in the REMAND section of this decision and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected right ankle disorder has been assigned the maximum schedular rating under any applicable or analogous diagnostic code, and there is no evidence that the manifestations of that disorder exceed those contemplated by the schedular criteria. 

2.  The Veteran's service-connected left ankle disorder has not been manifested by ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, astragalectomy, malunion of the os calcis, astragalus, or more than moderate limited range of motion at any time during the period on appeal. 

3.  The Veteran's service-connected right knee disorder has not been manifested by genu recurvatum, dislocation of the semilunar cartilage, removal of the semilunar cartilage, ankylosis, impairment of the tibia and fibula with moderate knee or ankle disability, flexion limited to 45 degrees, or extension limited to 15 degrees for any time during the period on appeal.  

4.  Prior to December 11, 2009, the evidence of record indicates that the Veteran's service-connected left knee disorder was not manifested by genu recurvatum, dislocation of the semilunar cartilage, removal of the semilunar cartilage, ankylosis, impairment of the tibia and fibula with moderate knee or ankle disability, flexion limited to 45 degrees, or extension limited to 15 degrees.

5.  For the period beginning on February 1, 2011, the evidence of record indicates that the Veteran's service-connected post-operative total left knee arthroplasty has been manifested by some pain and weakness, but not by symptoms that could reasonably be characterized as chronic residuals consisting of severe painful motion or weakness in the affected extremity. 

6.  The Veteran's limitation of left knee extension, while minimal, has been accompanied by pain.

7.  The Veteran's service-connected radiculopathy of the left lower extremity has not been shown to be more than moderately disabling.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for the Veteran's service-connected right ankle disorder have not been met for any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5270-5274, 5310 (2011).

2.  The criteria for an initial disability rating in excess of 10 percent for the Veteran's service-connected left ankle disorder have not been met for any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Codes 5270-5274, 5310 (2011).

3.  The criteria for an initial rating in excess of 10 percent for the Veteran's service-connected right knee disorder have not been met for any time during the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5256-5263 (2011).

4.  For the time period prior to December 11, 2009, the criteria for an initial rating in excess of 10 percent for the Veteran's service-connected left knee disorder were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5256-5263 (2011).

5.  For the time period since February 1, 2011, the criteria for a rating in excess of 30 percent for the Veteran's service-connected post-operative total left knee arthroplasty have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 5055 (2011).

6.  The criteria for an initial 10 percent evaluation for limitation of extension of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2011).

7.  The criteria for an initial evaluation in excess of 20 percent for radiculopathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.124a, Diagnostic Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has claimed entitlement to increased rating evaluation for several service-connected conditions.  Essentially, the Veteran contends that the evaluations assigned for those conditions do not accurately reflect their severity.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1.  A claim of entitlement to an increased rating, which was partially granted during the course of the appeal but assigned an effective date subsequent to the date of receipt of the claim, includes that period on appeal prior to the staged grant; therefore the practice of "staged" ratings may apply.  That is, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999). 

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all findings specified.  38 C.F.R. § 4.21.  The Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2011).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal strength, speed coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesion, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidence by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).  

In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  

Right Ankle Disorder

The Veteran has claimed entitlement to a rating in excess of 40 percent for his service-connected right ankle disorder.  The Veteran was first granted entitlement to service connection for that condition in a June 1976 rating decision.  At that time the condition was assigned a 10 percent rating effective from February 5, 1975, the day after the Veteran was released from active service.  The Veteran filed a claim asserting entitlement to an increased rating in December 1982.  In an April 1983 rating decision a 20 percent rating was granted, effective from December 1, 1982.  

The Veteran filed another claim asserting entitlement to an increased rating in August 2004.  In a May 2005 rating decision the RO denied entitlement to a rating in excess of 20 percent.  The Veteran submitted a Notice of Disagreement (NOD) in September 2005.  The RO issued a Statement of the Case (SOC) in September 2006 and the Veteran filed a Substantive Appeal (VA Form 9) in October 2006.  The Veteran's claim first came before the Board in November 2010, at which time it was remanded for further development.  The requested development has been completed and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The RO/AMC issued an additional rating decision in April 2012, granting entitlement to a 40 percent rating for the entirety of the period on appeal.  While this is the highest schedular evaluation available, the Board must still consider whether entitlement to an extra-schedular rating may be warranted.  Accordingly, the Veteran's claim is once again before the Board.  

The relevant evidence of record includes VA treatment records, VA examination reports, records from the Social Security Administration (SSA), and both written and oral statements from the Veteran.  

In April 2005, the Veteran was afforded a VA examination in support of his service connection claim.  During that examination, the Veteran reported that while in service he dropped a heavy box on his right foot and that he was subsequently found to have congenital club foot and underwent surgical correction.  A physical examination revealed that the right lateral foot had a tender 2 centimeter callus over the fifth metatarsal and pinprick numbness to the mid-toe.  Range of motion studies revealed dorsiflexion to 5 degrees, plantar flexion to 15 degrees, eversion to zero degrees, and inversion to zero degrees.  Repetitive motion in dorsiflexion and plantar flexion led to the same degree of movement and mild pain at extremes.  Radiographic imagery revealed calcaneal spurring and Achilles tendon ossification.  The examiner diagnosed the Veteran with a surgically ankylosed right foot.  He noted that the Veteran had surgery to correct a congenital club foot while in service and that this surgical ankylosing likely resulted in the Veteran's other problems.  

In December 2008 the Veteran was afforded an additional VA examination in support of his claim.  During that examination, the Veteran reported weakness, swelling, redness, lack of endurance, and fatigability with regard to his right ankle.  He also reported constant localized pain that is burning, aching, sharp and cramping, rating it as 6 out of 10.  He stated that the pain is elicited by physical activity and stress and relieved by rest and medication.  The Veteran reported some limitations with regard to walking.  A physical examination revealed edema, but no effusion, weakness, tenderness, redness, heat or guarding of movement.  There was no evidence of subluxation or deformity.  Range of motion studies revealed dorsiflexion to 15 degrees with pain at 10 degrees and plantar flexion to 30 degrees with pain at 20 degrees.  The examiner noted that joint function was additionally limited by pain, fatigue and lack of endurance following repetitive use.  The examiner diagnosed the Veteran with status post triple arthrodesis of the right ankle for repair of congenital club foot, with residual osteoarthritis, osteopenia and calcaneal spurs.  He stated that this was the result of a progression of the Veteran's previous diagnosis, noting that the Veteran's surgeries and congenital abnormality significantly increased the incidence of calcaneal spurs, osteoarthritis and osteopenia.  Radiographic imagery from that time confirmed those findings.  

In January 2010, the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing, the Veteran reported having had increased pain in his right ankle and pain on weightbearing.  He also stated that his ankle occasionally freezes up and that it is permanently twisted in an unfavorable position.  He reported that he has to raise his leg higher when walking to prevent himself from tripping.  

The Veteran was afforded another VA examination in May 2010.  During that examination, the Veteran reported being diagnosed with ankle joint fusion after surgery on his right foot in service.  He stated that after the joint fusing his foot pain became worse.  He reported swelling and pain, and stated that he experienced flare-ups as often as once a day precipitated by physical activity.  He stated that during these flare-ups his pain is 7 out of 10 and that he is unable to stand or sit for a long time due to pain.  He denied having had any incapacitation over the past 12 months.  Physical examination revealed tenderness, but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, subluxation or drainage.  There was ankylosis at zero degrees of dorsiflexion and zero degrees of plantar flexion, which the examiner stated was a favorable position.  Range of motion studies were not performed because the joint was ankylosed.  The examiner noted that the Veteran had an inability to move his right ankle.  

The Veteran was afforded his most recent VA examination in December 2010.  During that examination, the Veteran reported that his right ankle was deformed.  He also reported pain, stiffness, weakness, decreased speed of joint motion, swelling, and tenderness.  The examiner noted that the Veteran's gait was antalgic and that he had poor propulsion.  Abnormal shoe wear was noted.  On physical examination of the Veteran's right ankle, the examiner noted edema, malalignment and pain at rest.  There was no instability or tendon abnormality.  Mild varus angulation was observed.  Range of motion studies revealed pain with active range of motion, dorsiflexion limited to between zero and 10 degrees, and plantar flexion limited to between zero and 20 degrees.  No additional limitations were noted on repetitive motion.  Stable ankylosis of the right ankle was observed.  

Records obtained from the Social Security Administration do not contain evidence demonstrating the manifestations of the Veteran's service-connected right ankle disorder for the period currently on appeal.  

The Veteran's service-connected right ankle disorder has been rated as 40 percent disabling under Diagnostic Code 5270.  However, in order to afford the Veteran the highest possible disability rating, his claim has been evaluated under all potentially applicable diagnostic codes for disabilities of the ankle.  The VA Schedule for Rating Disabilities provides several diagnostic codes under which ankle conditions may be rated.  However, 40 percent is the maximum schedular rating under those diagnostic codes, and there is no alternative or analogous diagnostic code under which a rating in excess of 40 percent may be granted.  Accordingly, a schedular rating in excess of 40 percent for the Veteran's service-connected right ankle disorder is denied.  

As noted above, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).  However, the Board notes that the maximum schedular rating of 40 percent has been in effect for the entirety of the period on appeal.  

The Board does note that in exceptional cases an extra-schedular rating may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation, but the record does not show that the Veteran's appealed disability, alone, has required frequent hospitalization, or that manifestations of that disability have at any point exceeded those contemplated by the schedular criteria.  Therefore, assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Thun v. Peake, 22 Vet. App. 111 (2008).  

In sum, there is no basis upon which to grant a rating in excess of 40 percent for the Veteran's service-connected right ankle disorder for any time during the appeal period.  To the extent that the Veteran argues entitlement to a rating higher than that assigned, the Board places greater probative value to the clinical findings and opinions by VA examiners who have greater expertise and training than the Veteran in evaluating the extent of the Veteran's disability in this case.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

Left Ankle Disorder

The Veteran has also claimed entitlement to an initial rating in excess of 10 percent for his service-connected left ankle disorder.  The Veteran first claimed entitlement to service connection for that condition in August 2004.  In a May 2005 rating decision, the RO granted entitlement to service connection for that condition, but assigned a noncompensable rating, effective from August 31, 2004.  The Veteran submitted a Notice of Disagreement (NOD) with that rating in September 2005.  The RO issued a Statement of the Case (SOC) in September 2006 and the Veteran filed a Substantive Appeal (VA Form 9) in October 2006.  The Veteran's claim first came before the Board in November 2010, at which time it was remanded for further development.  The requested development has been completed, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The RO/AMC issued an additional rating decision in April 2012, granting entitlement to a 10 percent rating for the entirety of the period on appeal.  However, as this increase does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim on that issue, it remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Veteran's claim is once again before the Board.  

The relevant evidence of record includes VA treatment records, a VA examination report, records from the Social Security Administration (SSA) and written statements from the Veteran and his representative.  

VA treatment records for the period on appeal note persistent complaints of left ankle pain, but do not provide any more specific indications of the manifestations of the Veteran's left ankle disorder.

In April 2005 the Veteran was afforded a VA examination in support of his claim.  During that examination, the Veteran reported having pain in his left ankle.  He denied swelling, locking of giving way of the joint.  Range of motion studies for the left ankle revealed dorsiflexion from zero to 20 degrees with pain thereafter, plantar flexion to 45 degrees with pain thereafter, eversion to 5 degrees with mild pain, and inversion to 15 degrees with mild pain.  Repetitive motion did not produce any additional limitations with regard to range of motion or pain.  The examiner diagnosed the Veteran with bilateral ankle and foot pain, stating that, due to his right ankle and leg problems, he likely off-loaded to his left side to compensate.  

In December 2008, the Veteran was afforded an additional VA examination in support of his claim.  During that examination, the Veteran reported having been diagnosed with a left ankle sprain approximately a year earlier.  He stated that he was walking down a flight of stairs when his left ankle popped and he slipped.  He reported swelling and lack of endurance and stated that he has localized aching pain in his left ankle approximately once a day lasting for two hours.  He reported that the pain is elicited by physical activity and relieved by rest.  A physical examination revealed that the Veteran had a mildly antalgic gait with signs of abnormal weight bearing.  There was no evidence of edema, effusion, weakness, tenderness, redness, heat, subluxation, deformity or guarding of movement.  Range of motion studies revealed dorsiflexion to 20 degrees without pain and plantar flexion to 45 degrees with pain at 40 degrees.  The examiner noted that joint function was additional limited by pain after repetitive use, but that there was no additional limitation in the degree of movement.  Radiographic imagery revealed that the bones in the left ankle were mildly osteopenic.  Large plantar and posterior calcaneal spurs were noted, as were arthritic changes in the navicolucuneiform and cuneiform-metatarsal joints.  The examiner diagnosed the Veteran with osteoarthritis of the left ankle

In January 2010 the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing the Veteran reported that his left ankle was straighter than his right.  He stated that he believed that his left ankle had just worn out.  

The Veteran was afforded another VA examination in May 2010.  On physical examination, the examiner noted that the Veteran's left ankle did not show any signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation or guarding of movement.  Range of motion studies revealed dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees.  The examiner noted that range of motion was within normal limits and that repetitive range of motion as possible and did not result in additional limitations.   

The Veteran was afforded his most recent VA examination in December 2010.  In his report, the examiner noted that the Veteran had a history of arthritic changes in the left ankle, but that there had been no treatment for that condition.  A physical examination revealed an antalgic gait, poor propulsion and evidence of abnormal weight bearing.  There was no evidence of ankle instability or joint abnormality.  Range of motion studies revealed dorsiflexion from zero to 20 degrees and plantar flexion from zero to 30 degrees.  There was no evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  

Records obtained from the Social Security Administration indicate that the Veteran has been diagnosed with a left ankle disorder, but do not contain evidence demonstrating the manifestations of the Veteran's service-connected left ankle disorder for the period currently on appeal.  

The Veteran's service-connected left ankle disorder has been rated as 10 percent disabling under Diagnostic Code 5271.  However, in order to afford the Veteran the highest possible disability rating, his claim has been evaluated under all potentially applicable diagnostic codes for disabilities of the ankle.  The VA Schedule for Rating Disabilities provides several diagnostic codes under which ankle conditions may be rated, though most are not applicable to the Veteran's condition.

Diagnostic Code 5270 provides rating criteria for ankylosis of the ankle, if that condition is shown.  A 20 percent rating is warranted for ankylosis if plantar flexion is less than 30 degrees.  A 30 percent evaluation is warranted for ankylosis if flexion is between 30 and 40 degrees or dorsiflexion is between zero and 10 degrees.  A 40 percent evaluation is warranted for ankylosis only if plantar flexion is more than 40 degrees, dorsiflexion is more than 10 degrees, or there is abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  

Diagnostic Code 5271 specifically applies to limitation of motion of the ankle.  The diagnostic code provides a 10 percent rating for symptomatology reflective of disabilities with moderate limitation of motion and a 20 percent rating for disabilities involving marked limitation of motion.  A 20 percent is the maximum evaluation provided under Diagnostic Code 5271.  See 38 C.F.R. § 4.71, Diagnostic Code 5271 (2008).  According to Plate II of the Schedule for Rating Disabilities, normal dorsiflexion of the ankle is zero to 20 degrees; and normal plantar flexion is zero to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2010). 

Diagnostic Code 5272 provides rating criteria for ankylosis of the subastragalar or tarsal joint.  A 10 percent rating is warranted if the ankylosis results in a good weight-bearing position, and a 20 percent rating is warranted if the ankylosis results in a poor weight-bearing position.  38 C.F.R. § 4.71a, Diagnostic Code 5272.

Diagnostic Code 5273 provides rating criteria for malunion of the os calcis or astragalus.  A 10 percent rating is warranted if there is moderate deformity, and a 20 percent rating is warranted if there is marked deformity.  

Diagnostic Code 5274 provides for a 20 percent rating for astragalectomy.

As the Veteran does not have ankylosis of his left ankle, ankylosis of the subastragalar or tarsal joint, or astragalectomy, Diagnostic Codes 5270, 5272 and 5274 are not for application.  In addition, there is no evidence in the claims file that the Veteran has any malunion of the os calcis or astragalus.  Accordingly, Diagnostic Code 5273 is inapplicable.  

Therefore, the Veteran will be rated under Diagnostic Code 5271, as this diagnostic code addresses limitation in range of motion.  After a thorough review of the entirety of the medical evidence of record the Board finds that a rating in excess of the 10 percent already assigned is not warranted for any time during the period on appeal.  In this regard, there is no evidence that the Veteran's left ankle range of motion has been manifested by any more than moderate limited motion.  Normal range of motion for the ankle is dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees.  At worst, the evidence of record indicates that the Veteran's plantar flexion has been limited to 30 degrees.  Dorsiflexion has never been limited to less than 20 degrees.  This limitation, even when accounting for pain, may not be reasonably characterized as more than moderate.  Simply put, there is no medical evidence suggesting marked limitation in range of motion such that a rating in excess of 10 percent would be appropriate for any time during the period on appeal.  

The Board acknowledge that the Veteran's rating is based on limited range of motion and thus recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and the DeLuca case.  Nevertheless, higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree as to warrant a rating in excess of the 10 percent. 

In exceptional cases, extra-schedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation, but the record does not show that the Veteran's appealed disability, alone, has required frequent hospitalization, or that manifestations of that disability exceeds those contemplated by the schedular criteria.  Therefore, assignment of an extra-schedular evaluation in this case is not in order.  

In sum, there is a preponderance of the evidence against finding of entitlement to a rating in excess of 10 percent for any time during the period on appeal.  To the extent that the Veteran argues entitlement to a rating higher than that assigned, the Board places greater probative value to the clinical findings and opinions by VA examiners who have greater expertise and training than the Veteran in evaluating the extent of the Veteran's disability in this case.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  

Right Knee Disorder

The Veteran has also claimed entitlement to an initial rating in excess of 10 percent for his service-connected right knee disorder.  The Veteran first claimed entitlement to service connection for that condition in August 2004.  In a May 2005 rating decision, the RO granted entitlement to service connection for that condition and assigned a 10 percent rating, effective from August 31, 2004.  The Veteran submitted a Notice of Disagreement (NOD) with that rating in September 2005.  The RO issued a Statement of the Case (SOC) in September 2006 and the Veteran filed a Substantive Appeal (VA Form 9) in October 2006.  The Veteran's claim first came before the Board in November 2010, at which time it was remanded for further development.  The requested development has been completed, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim is once again before the Board.  

The relevant evidence of record includes VA treatment records, VA examination reports, records from the Social Security Administration (SSA), and written statements from the Veteran and his representative.  

VA treatment records for the period on appeal note persistent complaints of right knee pain, but do not provide any more specific indications of the manifestations of the Veteran's right knee disorder.

In April 2005 the Veteran was afforded a VA examination in support of his claim.  Physical examination of the Veteran's knees revealed obese legs and knees.  Mid-thigh measurement was equal bilaterally.  There was no swelling of asymmetry in appearance.  There was no warmth or erythema over the knees and no right knee tenderness of palpation.  Range of motion studies revealed flexion from zero to 110 degrees.  The Veteran reported pain that he rated 3 out of 10 at 70 degrees of flexion and 5 out of 10 at 100 degrees of flexion. Repetitive motion lead to similar pain at the same level.  Medial and lateral collateral ligament testing did not reveal any motion to varus or valgus stress.  Drawer testing showed less than a quarter inch of laxity in the anterior and posterior cruciate ligaments.  Radiographic imagery revealed bilateral knee osteoarthritis, worse on the left. 

In December 2008, the Veteran was afforded an additional VA examination in support of his claim.  During that examination, the Veteran reported that he had been diagnosed with bilateral knee patellofemoral syndrome.  He reported weakness, swelling, lack of endurance and fatigability.  He stated that he has constant pain in both knees that is both aching and sharp.  Physical examination of the right knee revealed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  Crepitus was noted, but there was no genu recurvatum or locking pain.  Range of motion studies revealed flexion to 130 degrees with pain occurring at 120 degrees and extension to zero degrees without pain.  The examiner noted that joint function was additional limited by pain, fatigue and lack of endurance, but that there was no additional limitation in degrees.  Anterior and posterior cruciate ligaments stability testing was within normal limits, as was medial and lateral collateral ligaments and medial and lateral meniscus testing.  Radiographic imagery revealed degenerative arthritic changes in the right knee.  The examiner diagnosed the Veteran with right knee osteoarthritis. 

In January 2010, the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing, the Veteran reported that when he walks his right knee will pop continuously.  He reported pain associated with the popping, but stated that it comes and goes.  He stated that when he has to walk longer distances his pain becomes worse.  He indicated that these were the only symptoms associated with his right knee disorder.  

The Veteran was afforded another VA examination in May 2010.  During that examination, he reported that he has right foot pain which has traveled to his knee.  On physical examination, the examiner noted that the Veteran's gait was antalgic.  There was tenderness on palpation of the right knee, but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment, subluxation or drainage.  There was also no locking pain, genu recurvatum, or crepitus.  Range of motion studies revealed range of motion entirely within normal limits, with flexion to 140 degrees and extension to zero degrees. There was no additional limitation on repetitive motion.  All ligament testing was within normal limits.  

VA treatment records from October 2010 indicate that the Veteran reported increased pain and popping in his right knee over the past year.  He requested a consultation for a possible total right knee replacement

The Veteran was afforded his most recent VA examination in December 2010.  During that examination, the Veteran stated that his right knee pops when he is walking and that it has given out.  He indicated that his pain in that knee average 4 out of 10.  There was no evidence of deformity, giving way, instability, incoordination, locking, dislocation, or subluxation.  There was evidence of pain, stiffness, decreased speed of joint motion, and moderate flare-ups every 3 to 4 months.  Physical examination revealed tenderness, but no evidence of crepitation, mass behind the knee or clicks/snaps.  There was also no indication of instability or meniscus abnormality, though subpatellar and anserine bursa tenderness were noted.  Range of motion studies revealed flexion to 83 degrees and extension to -3 degrees.  The examiner noted that there was objective evidence of pain on active motion, but no additional limitations after three repetitions of range of motion.  Radiographic imagery revealed mild medial compartment narrowing with a spur along the tibial spine and medial joint line.  There was no significant joint effusion, but spurring along the right superior and inferior patellar poles with mild right patellofemoral narrowing was noted.  The examiner diagnosed the Veteran with mild right medial patellofemoral arthritis.  

Records obtained from the Social Security Administration indicate that the Veteran has been diagnosed with a right knee disorder, but do not contain evidence demonstrating the manifestations of the Veteran's service-connected right knee disorder for the period currently on appeal.  

The Veteran's service-connected right knee disorder has been rated as 10 percent disabling under Diagnostic Code 5257, for instability, though the May 2005 rating decision indicates that the rating was done by analogy.  The Veteran's specific diagnosis is not listed in the Rating Schedule.  However, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2011). 

Knee disabilities may be rated under several different diagnostic codes.  If the evidence shows compensable limitation of both flexion and extension, two separate disability ratings may be assigned.  VAOPGCPREC 9-2004.  Diagnostic Code 5260 concerns limitation of leg flexion.  A noncompensable evaluation is assigned where flexion is limited to 60 degrees.  A 10 percent rating is assigned where flexion is limited to 45 degrees.  A 20 percent rating is assigned where flexion is limited to 30 degrees.  Finally, a 30 percent rating is assigned where flexion is limited to 15 degrees.  

Diagnostic Code 5261 concerns limitation of leg extension.  Under Diagnostic Code 5261, a noncompensable evaluation is assigned where extension is limited to 5 degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees.  A 20 percent evaluation is for application where extension is limited to 15 degrees.  A 30 percent evaluation is for warranted where extension is limited to 20 degrees.  A 40 percent evaluation is warranted where extension is limited to 30 degrees.  Finally, a 50 percent evaluation is warranted where extension is limited to 45 degrees.  

Under Diagnostic Code 5003, arthritis established by x-ray findings is rated on the basis of limitation of motion of the affected joint.  When, however, the limited motion of the specific joint or joints involved would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned for each involved major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, however, arthritis is rated as 10 percent disabling when shown by x-ray evidence of the involvement of two or more major joint or two or more minor joint groups, or as 20 percent disabling when shown by x-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011). 

Under Diagnostic Code 5257, for other impairment of the knee, a 10 percent rating may be assigned for recurrent subluxation or lateral instability which is slight.  A 20 percent rating may be assigned for recurrent subluxation or lateral instability which is moderate, and a 30 percent rating may be assigned for recurrent subluxation or lateral instability which is severe.  

Under Diagnostic Code 5258 a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of locking, pain and effusion.  

Additional rating criteria are found under Diagnostic Code 5256 (ankylosis of the knee), 5259 (symptomatic removal of the semilunar cartilage), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum).  

VA's General Counsel has provided guidance concerning increased rating claims for knee disabilities.  See VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 23-97, it was held that a veteran who has arthritis and instability of the knee might be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating must be based upon additional disability.  When a knee disability is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  Of course, a separate rating must be based upon additional disability.  

In VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56,704 (1998), the VA General Counsel clarified that when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on x-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  In addition, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under Diagnostic Code 5003 or Diagnostic Code 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain upon the disability.  Further, if a musculoskeletal disability is rated under a specific diagnostic code that does not involve limitation of motion and another diagnostic code based on limitation of motion may be applicable, the latter diagnostic code must be considered in light of sections 4.40, 4.45 and 4.59. 

After a thorough review of the entirety of the record, the Board has determined that an initial rating in excess of 10 percent for the Veteran's service-connected right knee disorder is not warranted for any time during the period on appeal.  In so finding, the Board notes that there is no evidence of recurrent subluxation or lateral instability associated with the Veteran's right knee and, accordingly, no basis for a separate evaluation.  Moreover, there is no evidence of flexion limited to 45 degrees or extension limited to 10 degrees.  Similarly, there is no evidence of dislocation of semilunar cartilage, ankylosis, symptomatic removal of the semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  

The 10 percent rating currently in effect is warranted under the diagnostic codes for arthritis.  Those codes indicated that when limited motion would be noncompensable under the appropriate diagnostic codes, a 10 percent rating is assigned.  However, without evidence of compensable limitation of motion, or one of the other conditions noted above, there is no basis upon which to grant a higher rating.  

In exceptional cases, extra-schedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's right knee disorder has required frequent hospitalization, or that manifestations of that disability have at any point exceeded those contemplated by the schedular criteria.  Therefore, assignment of an extra-schedular evaluation in this case is not in order.  

In sum, there is a preponderance of the evidence against finding of entitlement to a rating in excess of 10 percent for any time during the period on appeal.  To the extent that the Veteran argues entitlement to a rating higher than that assigned, the Board places greater probative value on the clinical findings and opinions by VA examiners who have greater expertise and training than the Veteran in evaluating the extent of the Veteran's disability in this case.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).

Left Knee Disorders

The Veteran has also claimed entitlement to an increased initial rating for his service-connected left knee disorders.  The Veteran first claimed entitlement to service connection for a left knee disorder in August 2004.  In a May 2005 rating decision, the RO granted entitlement to service connection for that condition and assigned a noncompensable rating, effective from August 31, 2004.  The Veteran submitted a Notice of Disagreement (NOD) with that rating in September 2005.  The RO issued a Statement of the Case (SOC) in September 2006 and the Veteran filed a Substantive Appeal (VA Form 9) in October 2006.  

In February 2010 and May 2010 rating decisions the RO assigned a 100 percent rating evaluation effective from December 11, 2009, based on surgical treatment necessitating convalescence and the Veteran having undergone knee replacement surgery.  In accordance with the rating criteria laid out in Diagnostic Code 5055, a 30 percent rating was assigned, effective from February 1, 2011.  

The Veteran's claim first came before the Board in November 2010, at which time it was remanded for further development.  The requested development has been completed, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran's claim is once again before the Board.  The Board also notes that, in an April 2012 rating decision, the AMC granted entitlement to an additional noncompensable rating for the Veteran's limitation of extension of the left knee, effective from December 7, 2010.  

Accordingly, there are two separate rating period on appeal for the underlying disability: the Veteran's rating of 10 percent for the period prior to December 11, 2009, and the 30 percent rating assigned thereafter, excluding the period of convalescence from December 11, 2009, to February 1, 2011, for which 100 percent compensation was awarded. 

The relevant evidence of record includes VA treatment records, VA examination reports, records from the Social Security Administration (SSA) and both written and oral statements from the Veteran.  

In April 2005 the Veteran was afforded a VA examination in support of his claim for service connection.  During that examination, the Veteran reported that his left knee feels like someone is constantly poking it with a knife.  He denied any swelling, locking, or giving way.  A physical examination of the Veteran's knees revealed obese legs and knees.  Mid-thigh measurement was equal bilaterally.  There was no swelling or asymmetry in appearance and no warmth or erythema.  Tenderness was noted over the medial joint line of the left knee.  Passive range of motion studies revealed flexion from zero to 110 degrees, with extreme pain at the end-range of motion.  Active range of motion studies revealed flexion from zero to 90 degrees with pain rated as 3 out of 10 starting at 50 degrees and pain rated as 8 out of 10 at 90 degrees.  Repetitive motion lead to pain rated as 3 out of 10 at 40 degrees and as 8 out of 10 at 90 degrees.  Medial and lateral collateral ligament testing did not reveal any motion to varus or valgus stress.  Drawer testing showed less than a quarter inch of laxity in the anterior and posterior cruciate ligaments.  Radiographic imagery revealed bilateral knee osteoarthritis, worse on the left. 

VA treatment records from October 2005 indicate that an MRI was performed on the Veteran's left knee to rule out a meniscal injury.  The report indicated findings of a tear involving the body, anterior and posterior horns of the medial meniscus.  The lateral meniscus, anterior cruciate ligament, posterior cruciate ligament, quadriceps tendon, patellar tendon and medial and lateral collateral ligaments were unremarkable and intact.  Small suprapatellar joint effusion was also seen, as was moderate osteoarthritis of the medial compartment with narrowing subarticular sclerosis and cyst formation.  Marrow edema of the medial femoral condyle and medial tibial plateau was observed.  

VA treatment records from 2005 and 2006 reference complaints of worsening left knee pain and occasional popping.  Subsequent VA treatment records show continued treatment for this condition and references to the Veteran's medial meniscal tear.    

VA treatment records from November 2007 indicate that the Veteran reported a longstanding history of bilateral knee pain, worse on the left.  Evaluation revealed flexion to 110 degrees and extension to zero degrees.  There was no varus or valgus laxity and minimal left knee pain with patella manipulation.  No effusion was noted.  Radiographic imagery revealed severe osteoarthritis in the medial compartment of the left knee and left knee genu varus deformity.  

Records from September 2008 indicate that the Veteran reported a two week recurrence of bilateral knee pain.  He stated that the left knee felt like "a bucket of sand."  Records from October 2008 indicate that the Veteran continued to report knee pain and that conservative treatment had failed.  It was noted that the Veteran had been schedule for a total left knee arthroplasty for April 2008, but that this was canceled when the Veteran was hospitalized with MRSA in March 2008.  The Veteran indicated his desire to reschedule his total knee replacement.  Subsequent records indicate range of motion from 5 to 110 degrees.  The joint was stable to varus and valgus pressure, but patella grind was noted, as was edema.  

In December 2008 the Veteran was afforded an additional VA examination in support of his claim.  During that examination the Veteran reported that he had been diagnosed with bilateral knee patellofemoral syndrome.  He reported weakness, swelling, lack of endurance and fatigability.  He stated that he had constant pain in both knees that is both aching and sharp.  Physical examination of the left knee revealed guarding of movement, but no signs of edema, effusion, weakness, tenderness, redness, heat or subluxation.  Crepitus was noted, but there was no genu recurvatum or locking pain.  Range of motion studies revealed flexion to 125 degrees with pain occurring at 100 degrees and extension to zero degrees without pain.  The examiner noted that joint function was additional limited by pain after repetitive use, but not by fatigue, weakness, lack of endurance or incoordination.  There was no additional limitation in degree.  Anterior and posterior cruciate ligaments stability testing was within normal limits, as were medial and lateral collateral ligaments and the medial and lateral meniscus.  Radiographic imagery revealed degenerative arthritic changes in the left knee.  The examiner diagnosed the Veteran with left knee osteoarthritis. 

VA treatment records from November 2009 indicate that the Veteran was rescheduled for his left knee replacement the following month.  VA treatment records from December 2009 indicate that the Veteran underwent a total left knee arthroplasty.  

In January 2010 the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing, the Veteran reported that he underwent a left knee replacement surgery in December 2009.  He stated that prior to that surgery his left knee would give out on him three to four times a day and that he often fell as a result.  He reported having pain and loss of range of motion and stated that he was told that he was having bone-on-bone movement.  He stated that the pain was almost unbearable and that he was glad he had the joint replaced.  

The Veteran's was afforded another VA examination in May 2010.  On physical examination, the examiner noted that the Veteran's gait was antalgic.  There was tenderness on palpation of the left knee, along with guarding of movement.  There were no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, malalignment, subluxation or drainage.  There was also no locking pain, genu recurvatum or crepitus.  Range of motion studies revealed flexion to 90 degrees with pain thereafter and extension to zero degrees with report of pain.  There was no additional limitation on repetitive motion.  The Veteran was unable to perform stability tests of his left knee because of his recent total knee replacement.  

The Veteran was afforded his most recent VA examination in December 2010.  During that examination, the Veteran did not report having any problems with his left knee.  On physical examination, the examiner noted that the Veteran had an antalgic gait and poor propulsion.  There was evidence of tenderness and guarding of movement, but no findings related to crepitation, masses, clicks, snaps, grinding, instability, patellar abnormality, meniscus abnormality or abnormal tendons or bursae.  The examiner also noted that there was no evidence of weakness associated with the joint replacement.  Range of motion studies revealed flexion to 70 degrees and extension limited by -5 degrees.  There was no objective evidence of pain following repetitive motion and no additional limitations following repetitive motion.  The examiner specifically stated that there were no physical findings other than decreased range of motion.  Radiographic imagery revealed a left total knee arthroplasty with cemented femoral component in anatomic alignment with polyethylene joint spacer and cemented tibial component.  No abnormal lucency at the cement-bone interfaces was noted.  A small left joint effusion was noted.  The examiner's impression was a total left knee arthroplasty without complications.  

Records obtained from the Social Security Administration indicate that the Veteran had been diagnosed with a left knee disorder, but do not contain significant evidence demonstrating the manifestations of the Veteran's service-connected left knee disorder for the period currently on appeal.  

Initially, the Veteran's underlying service-connected left knee disorder was rated as 10 percent disabling under Diagnostic Code 5257, for knee instability.  The Board has considered the diagnostic codes and General Counsel precedential opinions listed above in regard to the left knee disability.

As noted above, the 30 percent rating assigned following the Veteran's left knee arthroplasty is also on appeal.  Following the Veteran's left knee arthroplasty he was rated under Diagnostic Code 5055, which provides the criteria for evaluating impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned, post-knee replacement, is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5265 (impairment of the tibia and fibula).

After a thorough review of the entirety of the evidence of record, the Board has determined that an initial rating in excess of 10 percent is not warranted for the period prior to December 11, 2009, and that a rating in excess of 30 percent is not warranted for the period beginning on February 1, 2011.  

In evaluating the Veteran's underlying left knee disorder for the period prior to December 11, 2009, the Board notes that there is no evidence of recurrent subluxation or lateral instability associated with the Veteran's left knee for that period, thus precluding a basis for separate evaluations for arthritis and instability.  Moreover, there is no evidence of flexion limited to 45 degrees or extension limited to 10 degrees.  Similarly, there is no evidence of dislocation of semilunar cartilage, ankylosis, symptomatic removal of the semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  

The 10 percent rating in effect for that period is warranted under the diagnostic codes for arthritis.  Those codes indicate that when limited motion would be noncompensable under the appropriate diagnostic codes and arthritis has been diagnosed, a 10 percent rating is assigned.  However, without evidence of compensable limitation of motion or one of the other conditions noted above, there is no basis upon which to grant a higher rating for that period.  

Similarly, in evaluating the Veteran's underlying disability for the period beginning on February 1, 2011, the Board finds that his symptoms and complaints most nearly approximate the criteria required for the 30 percent rating under Diagnostic Code 5055.  38 C.F.R. § 4.7.  This is the minimum rating for a knee replacement.  The next higher rating of 60 percent is only warranted with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The medical evidence does not reveal severe painful motion or weakness and does not support a rating of 60 percent.  

Moreover, there has been no finding of ankylosis, so a rating under Diagnostic Code 5256 would be inappropriate.  Likewise, range of motion studies conducted following the Veteran's knee replacement surgery indicate, at worst, flexion limited to 70 degrees and extension limited to 5 degrees.  See 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2008).  This results in a lower disability rating than the Board finds that the Veteran is warranted under Diagnostic Code 5055.  

In this regard, the Board also observes that the AMC separately granted entitlement to service connection for limitation of extension of the left knee in an April 2012 rating decision, effective from December 7, 2010.  That condition has been assigned a noncompensable rating.  While this rating is consistent with the extension shown upon examination, the presence of pain warrants an increase to 10 percent in view of 38 C.F.R. § 4.59, which allows for a minimum compensable rating. 

In exceptional cases, extra-schedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's left knee disorders have required frequent hospitalization, or that manifestations of that disability have at any point exceeded those contemplated by the schedular criteria.  Therefore, assignment of an extra-schedular evaluations in this case is not in order.  

In sum, there is a preponderance of the evidence against finding of entitlement to an initial rating in excess of 10 percent for the underlying left knee disorder for the period prior to December 11, 2009, and against a finding of entitlement to a rating in excess of 30 percent for the period beginning on February 1, 2011.  To the extent that the Veteran argues entitlement to ratings higher than those assigned, the Board places greater probative value on the clinical findings and opinions by VA examiners who have greater expertise and training than the Veteran in evaluating the extent of the Veteran's disability in this case.  See 38 U.S.C.A. § 5107(b).  The evidence, however, supports an initial 10 percent evaluation for limitation of extension of the left knee.  To that extent only, the appeal is granted.

Radiculopathy of the Left Lower Extremity

The RO/AMC issued a rating decision in April 2012 granting entitlement to service connection for radiculopathy of the left lower extremity as secondary to the Veteran's service-connected back disorder.  A 20 percent rating was assigned effective from December 7, 2010.  As noted above, this evaluation is on appeal.

The Veteran's radiculopathy has been rated under 38 C.F.R. § 4.124a, Diagnostic Code 8626 as neuritis of the anterior crural nerve (femoral).  Under this section, a 20 percent evaluation is assigned for moderate disability, a 30 percent evaluation is assigned for severe disability, and a 40 percent evaluation is assigned in cases of complete paralysis affecting the quadriceps extensor muscles.

The Veteran was afforded his most recent VA examination in December 2010.  During that examination, he reported that he has chronic daily low back pain and numbness in the anterior right thigh.  The examination did not reveal any abnormalities of the right lower extremity.  However, pain, pinprick, and light touch were noted to be decreased in the location of the anterior left thigh.  Dysthesias were noted.  There was no objective evidence of complete or incomplete paralysis.  The effect of this radiculopathy on chores, shopping, exercise, sports, recreation, bathing, grooming, eating, toileting, and driving was noted to be moderate.  

Given these findings, the Board finds the disability to be fully consistent with the assigned 20 percent evaluation, as the symptoms are shown to be moderate in degree.  There is no indication of severe symptoms and no basis whatsoever for an evaluation in excess of 20 percent under Diagnostic Code 8626.

In exceptional cases, extra-schedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's appealed disability, alone, has required frequent hospitalization, or that manifestations of that disability exceed those contemplated by the schedular criteria.  Therefore, assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In sum, the evidence indicates that the 20 percent initial rating currently assigned fully contemplates the reported symptoms, and such symptoms do not more nearly approximate the criteria for any higher rating.  See 38 U.S.C.A. § 5107(b).

Duty to Assist

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in December 2004, July 2008, August 2010 and November 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  An additional examination is unnecessary, and the Board finds that the RO has satisfied the duty to notify and the duty to assist. 

Finally, the Board notes that the Veteran was furnished with both a Supplemental Statement of the Case addressing all issues then on appeal except the right ankle claim, and a rating decision addressing the right ankle claim, in April 2012.  This same rating decision assigned the separate evaluations for limitation of extension of the right knee and radiculopathy of the left lower extremity.  In view of 38 C.F.R. § 19.31, the Supplemental Statement of the Case should have addressed all issues.  However, the Veteran did indicate in a May 2012 statement that he wished to waive his right to a remand for consideration of additional evidence and wanted to proceed with an adjudication of his appeal.  The Board will thus not remand this case solely on the basis of a technical violation of 38 C.F.R. § 19.31.


ORDER

Entitlement to a rating in excess of 40 percent for the Veteran's service-connected residuals of a right ankle disorder is denied. 

Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected residuals of a left ankle disorder is denied. 

Entitlement to an initial rating in excess of 10 percent for the Veteran's service-connected right knee disorder is denied.

Entitlement to an increase initial rating for the Veteran's service-connected left knee disorder, rated as 10 percent disabling prior to December 11, 2009, and as 30 percent disabling beginning on February 1, 2011, is denied.  

Entitlement to an initial 10 percent evaluation for limitation of extension of the left knee is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial evaluation in excess of 20 percent for radiculopathy of the left lower extremity is denied.


REMAND

During his December 2010 VA neurological examination, the Veteran reported urinary dysfunction.  This was not objectively addressed during the course of the examination, but there remains a possibility that there exists bladder dysfunction secondary to the service-connected back disorder.  Accordingly, the Board finds that this matter should be addressed before the back disorder claim is further adjudicated.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (concerning separate evaluations for, among other things, bladder and bowel dysfunction).

A request for a total disability rating due to individual unemployability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that a TDIU claim has been reasonably raised by the record, particularly in light of the fact that the Veteran applied for this benefit but was denied in a June 2006 rating decision.  The fact that this rating decision specifically was not appealed does not change this determination, particularly in light of the ratings involved in the present appeal.

Accordingly, this case is REMANDED for the following action:

1.  The Veteran must be furnished with a 38 C.F.R. § 3.159(b) letter addressing the TDIU claim.

2.  The Veteran must be afforded a VA medical examination, with an examiner who has reviewed the claims file.  The examiner must address the following: 1) whether the Veteran has chronic urinary/bladder dysfunction, 2) whether such dysfunction is etiologically related to the service-connected back disorder, and 3) the severity of such dysfunction (if found).  All opinions must be supported by a complete rationale in a typewritten report.

3.  Then, after determining whether additional development is needed, the RO/AMC must adjudicate the back disorder and TDIU claims, with consideration of a separate evaluation for bladder dysfunction.  If the determination of either claim is unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case (including all relevant laws and regulations, including 38 C.F.R. §§ 4.16 and 4.19) and given a reasonable period of time in which to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


